Name: Commission Regulation (EEC) No 3675/87 of 8 December 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 87 Official Journal of the European Communities No L 346/5 COMMISSION REGULATION (EEC) No 3675/87 of 8 December 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 11 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12 . 1985, p . 9 . No L 346/6 Official Journal of the European Communities 10 . 12. 87 ANNEX Code NIMEXE code CCT heading i No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs | Dkr DM FF Dr £Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 All New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22^0 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 119,07 5138 948,38 245,68 835,34 19396 92,33 181298 276,40 81,95 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 39,40 1700 313,84 81,30 276,43 6418 30,55 59996 91,46 27,11 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 77,35 3338 616,15 159,62 542,70 12601 59,98 117786 179,57 53,24 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 289,83 12507 2308,43 598,02 2033,27 47213 224,74 441289 672,78 199,47 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 97,26 4197 774,69 200,69 682,35 15844 75,42 148093 225,78 66,94 1.32 ex 07.01-49 ex 07.01 F III Broad beans 55,24 2384 440,04 113,99 387,58 8999 42,84 84120 128,24 38,02 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 ex 07.01 G IV Radishes 106,25 4585 846,32 219,24 745,44 17309 82,39 161786 246,65 73,13 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 14,16 611 112,84 29,23 99,39 2307 10,98 21571 32,88 9,75 1.70 07.01-67 ex 07.01 H Garlic 165,02 7121 1314,39 340,50 1 157,72 26882 127,96 251 264 383,07 113,57 1.74 ex 07.01-68 ex 07.01 IJ Leeks 25,88 1 116 206,13 53,39 181,55 4215 20,06 39404 60,07 17,81 1.80 I 07.01 K Asparagus : l l l ||l ||I 1.80.1 ex 07.01-71 \  green 349,24 15071 2781,63 720,60 2450,06 56891 270,81 531748 810,69 240,36 1.80.2 ex 07.01-71  other 155,35 6704 1 237,33 320,54 1 089,84 25306 120,46 236534 360,61 106,91 1.90 07.01-73 07.01 L Artichokes 108,09 4664 860,95 223,03 758,32 17608 83,82 164583 250,92 74,39 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 73,87 3188 588,42 152,43 518,28 12034 57,28 112485 171,49 50,84 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 62,56 2699 498,30 129,09 438,91 10191 48,51 95258 145,22 43,05 1.112 07.01-85 07.01 Q II Chantarelles 380,81 16444 3035,75 791,09 2634,74 60745 294,66 570911 890,27 264,14 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 68,77 2968 547,80 141,91 482,50 11203 53,33 104721 159,65 47,33 1.130 07.01-97 07.01 T II Aubergines 65,80 2839 524,09 135,77 461,62 10718 51,02 100188 152,74 45,28 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 57,77 2493 460,14 119,20 405,29 9411 44,79 87962 134,10 39,76 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 52,03 2245 414,47 107,37 365,07 8477 40,35 79233 120,79 35,81 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 97,25 4197 774,59 200,66 682,26 15842 75,41 148074 225,75 66,93 2.10 08.01-31 ex 08.01 B Bananas , fresh 42,10 1817 335,38 86,88 295,40 6859 32,65 64113 97,74 28,98 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 45,59 1967 363,12 94,06 319,83 7426 35,35 69415 105,83 31,37 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 129,19 5575 1 029,04 266,58 906,38 21046 100,18 196716 299,91 88,91 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 169,69 7323 1351,57 350,13 1 190,46 27642 131,58 258372 393,91 116,78 2.50 08.02 A I Sweet oranges , fresh : \\ l \\\ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 10 . 12. 87 Official Journal of the European Communities No L 346/7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates, Salustianas , Vernas, Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 34,10 1471 271,64 70,37 239,26 5555 26,44 51928 79,16 23,47 2.50.3 08.02-05 Il I Il 08.02-09 08.02-15 08.02-19  others 43,38 1877 345,24 90,02 300,83 6931 33,60 64957 101,28 30,09 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 34,35 1482 273,61 70,88 240,99 5596 26,63 52305 79,74 23,64 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 44,92 1933 358,31 93,05 310,84 7092 34,99 67414 104,86 31,49 2.60.3 08.02.28 08.02 B I  Clementines 47,71 2059 380,04 98,45 334,74 7772 37,00 72650 110,76 32,83 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 55,81 2416 444,20 115,83 387,07 8918 43,23 83576 130,31 38,71 2.70 ex 08.02-50 ex 08.02 C Lemons , fresh 40,23 1736 320,45 83,01 282,25 6553 31,19 61258 93,39 27,68 2.80 ex 08.02 D Grapefruit, fresh : l l \ 2.80.1 ex 08.02-70 II  white 44,35 1914 353,28 91,52 311,16 7225 34,39 67534 102,96 30,52 2.80.2 ex 08.02-70  pink 60,38 2606 480,96 124,59 423,63 9836 46,82 91942 140,17 41,55 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 161,86 6985 1 289,21 333,98 1 135,53 26367 125,51 246450 375,73 111,40 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 66,64 2876 530,80 137,51 467,53 10856 51,67 101471 154,70 45,86 2.95 08.05-50 08.05 C Chestnuts 74,45 3213 592,99 153,61 522,30 12128 57,73 113358 172,82 51,24 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 44,38 1915 353,49 91,57 311,36 7229 34,41 67576 103,02 30,54 2.110 08.06-33 |||||| ||II IlIl 08.06-35 08.06-37 08.06 B II Pears 49,17 2122 391,66 101,46 344,97 8010 38,13 74871 114,14 33,84 08.06-38 I I \ Illi 2.120 08.07-10 08.07 A Apricots 45,25 1950 361,62 93,84 313,57 7103 35,10 68040 105,79 31,44 2.130 ex 08.07-32 ex 08.07 B Peaches 148,79 6421 1 185,09 307,00 1 043,83 24237 115,37 226546 345,38 102,40 2.140 ex 08.07-32 ex 08.07 B Nectarines 265,52 11458 2114,82 547,86 1 862,74 43253 205,89 404278 616,35 182,74 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270,27 80,21 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 212,09 9152 1 689,26 437,62 1 487,90 34549 164,46 322927 492,32 145,96 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 444,60 19187 3541,15 917,36 3119,05 72425 344,75 676941 1 032,05 305,99 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 155,23 6688 1 240,23 322,25 1 074,37 24633 120,26 232567 362,70 108,08 2.180 08.09-11 ex 08.09 Water melons 28,08 1212 224,02 57,91 196,89 4556 21,77 42751 65,15 19,38 2.190 ex 08.09 Melons (other than water melons) : I I I I I 2.190.1 ex 08.09-19  Amarillo , Cuper, Honey Dew, Onteniente , Piel de Sapo. Rochet, Tendral 57,98 2502 461,83 119,64 406,78 9445 44,96 88286 134,59 39,90 2.190.2 ex 08.09-19  other 100,03 4317 796,74 206,40 701,77 16295 77,56 152309 232,20 68,84 2.195 ex 08.09-80 ex 08.09 Pomegranates 57,82 2495 460,58 119,31 405,68 9420 44,84 88046 134,23 39,79 2.200 08.09-50 ex 08.09 Kiwis 177,52 7661 1 413,94 366,29 1 245,40 28918 137,65 270294 412,08 122,17 2.202 ex 08.09-80 ex 08.09 Khakis 106,10 4578 845,06 218,92 744,33 17283 82,27 161545 246,28 73,02 2.203 ex 08.09-80 ex 08.09 Lychees 370,83 16003 2953,58 765,15 2601,52 60407 287,55 564619 860,81 255,21